Citation Nr: 9922930	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-32 562	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Patrick Mindas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1973.  
This appeal arose from a June 1997 rating decision which 
denied service connection for a lung disorder.  


FINDING OF FACT

There is no competent evidence that relates a current 
respiratory disorder to service.  


CONCLUSION OF LAW

The claim for service connection for a respiratory disorder 
is not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that, during a 
medical evaluation in February 1970, the impression was 
bronchitis.  In August 1972, he was seen for possible 
aspiration pneumonitis, and the impression was normal 
physical examination findings.  The veteran's lungs, chest 
and chest x-ray were normal on the service separation 
examination in April 1973.  

An August 1995 VA hospital discharge summary indicated that 
the veteran was hospitalized complaining of weight loss and a 
cough with expectoration over the previous two months.  An 
infiltrate was noted on chest x-ray examination.  The veteran 
was subsequently hospitalized by the VA in March 1996 for 
treatment of a lung abscess, pulmonary osteoarthropathy and 
associated anemia.  

On VA respiratory examination in May 1996, the veteran's 
medical history was significant for right upper lobe and 
right middle lobe infiltrate, which were diagnosed on 
hospital admission in August 1995.  Pneumonia and a lung 
abscess were also diagnosed.  A bronchoscopy report was 
negative for endobronchial lesions, but a culture was 
positive for pseudomonas aeruginosa.  The veteran also 
complained of bilateral ankle pain and swelling for the 
previous six months.  He had been hospitalized at the East 
Orange New Jersey VA Medical Center and the pain and swelling 
in his feet were diagnosed as secondary to pulmonary 
osteoarthropathy.  He had an intermittent cough with 
yellowish mucotic expectoration.  Clinical findings revealed 
that the lungs were clear to auscultation and percussion.  X-
ray examination of the chest revealed an ill-defined right 
upper lobe infiltrate, unchanged from a March 1996 
evaluation.  Pulmonary function tests were within normal 
limits.  Diagnoses included right upper lobe, right middle 
lobe infiltrate and pulmonary osteoarthropathy involving both 
ankles.  

A January 1997 VA chest x-ray examination compared frontal 
and lateral views of the chest with a prior study from July 
1996.  An ill-defined, wedge-shaped density within the right 
upper lobe was noted.  It had not changed significantly since 
the July 1996 study.  The examiner indicated that the 
etiology of this density remained uncertain and opined that 
the density could be post-inflammatory, but that a neoplastic 
process could not be excluded.  

A February 1997 VA hospital discharge summary noted that the 
veteran presented with a cough and right lung mass on chest 
x-ray examination.  He was admitted for a lung resection with 
biopsy.  A right lung bilobectomy with right lower lobe 
partial wedge resection was performed.  The surgery report 
showed that the preoperative diagnosis was right upper lobe 
mass, rule out malignancy versus inflammatory process.  The 
post-operative diagnosis was inflammatory mass, right and 
middle lobe, as well as the superior segment of the right 
lower lobe.  The examiner ruled out fungus ball versus 
bronchiectasis.  The final diagnosis was chronic right lung 
aspergillosis.  

On VA examination in April 1997, there was a right posterior 
thoracotomy scar, with positive soreness noted on palpation 
of the scar area.  The lungs were clear to auscultation and 
percussion.  A February 1997 chest x-ray did not show any 
infiltrates.  Diagnoses were pulmonary aspergillosis and 
status post thoracotomy, with right upper and middle lung 
resection.  

In a Notice of Disagreement submitted in July 1997, the 
veteran asserted that he was hospitalized before and after 
basic training in service.  During his hospitalization in 
service, a spot was discovered on his lungs which eventually 
led to post-service surgery.  In a VA Form 9 filed in October 
1997, the veteran contended that he developed respiratory 
disorders as a result of his military service as a 
demolitions specialist.  He reported breathing smoke and 
pollutants during field exercises.  

At a Board hearing at the RO in April 1999, he testified that 
he was stationed at Camp Lejeune, North Carolina.  In 
addition to his duties as a demolition and bridge building 
specialist, he was also assigned to rifle range maintenance 
duty.  He explained that smoke from gunpowder used to make 
him sick.  He indicated that he was seen by military health 
care providers for bronchitis.  He was treated for what he 
believed was pneumonia at St. James Hospital in Newark, New 
Jersey, approximately 8 to 10 years after service.  He was 
given antibiotics and sent home.  The veteran testified that, 
during service, he had difficulty in performing physical 
training, and after service, in the period prior to his 
treatment at St. James Hospital, he had difficulty breathing.  
He did not receive any medical treatment after leaving St. 
James and before beginning VA medical treatment.  Pain and 
swelling in his ankles prompted him to seek VA medical 
treatment.  He reported that he was not in receipt of 
disability compensation from the Social Security 
Administration.  He was stationed on Okinawa after completing 
his tour of duty at Camp Lejeune.  The veteran indicated that 
he would submit records of his treatment at St. James 
Hospital, and he was informed that he would be afforded 90 
days to obtain the records.  However, at the date of this 
decision, more than 90 days have elapsed since the April 1999 
hearing and no additional records have been submitted.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  A person who submits a claim for benefits under a 
law administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  If he has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims or Court) has 
held that laypersons are not competent to offer medical 
opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, the veteran contends that he was exposed to 
smoke and pollutants in service, and it is undisputed that 
bronchitis was noted in service.  However, there were no 
clinical findings of a respiratory disorder on his separation 
examination.  (Although the veteran served during the Vietnam 
era, it is undisputed that he did not serve in Vietnam and 
was not exposed to herbicides used in Vietnam.)  The veteran 
has not submitted records of his medical treatment at St. 
James Hospital, but he has acknowledged that this treatment 
was at least 10 years after his separation from service.  No 
medical evidence, including the extensive records of VA 
medical treatment of the veteran, relates the onset of the 
current respiratory disorder to service.  A January 1997 VA 
x-ray examination report contained an examiner's opinion that 
the etiology of an ill-defined density on the right upper 
lobe of the veteran's lung was uncertain.  

The veteran asserts that his current respiratory disorder 
began in service, but the question of medical causation 
requires a medical opinion and, as a layperson, the veteran 
is not competent to provide medical opinions.  Layno.  One of 
the Caluza requirements for establishing a well-grounded 
claim of service connection for a respiratory disorder (the 
third requirement) has not been met.  Without evidence of a 
nexus between the single instance in which bronchitis was 
diagnosed in service and a current respiratory disorder, the 
claim of service connection for a respiratory disorder is not 
well-grounded.  As the claim is not well-grounded, there is 
no duty to assist the veteran in obtaining records (such as 
treatment records from St. James Hospital) to develop his 
claim, and the claim must be denied.  


ORDER

Service connection for a respiratory disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

